                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                   ROANOKE DIVISION

CHARLES GREGG-EL,                                  )
    Plaintiff,                                     )        Civil Action No. 7:16cv00038
                                                   )
v.                                                 )        ORDER
                                                   )
JOHN DOE, et al.,                                  )        By: Norman K. Moon
     Defendants.                                   )        United States District Judge

       In accordance with the memorandum opinion and judgment of the United States Court of

Appeals for the Fourth Circuit entered January 3, 2019, and its mandate issued January 25, 2019,

it is hereby ORDERED that this action is REOPENED to the active docket; the court’s March

10, 2017 order (Dkt. No. 54) is VACATED in part to the extent that it granted summary

judgment as to Gregg-El’s retaliation claim against defendant A. Mullins; and, for the reasons

stated in the Fourth Circuit’s opinion, defendants’ motion for summary judgment (Dkt. No. 36)

is DENIED as to the retaliation claim against A. Mullins.1 The Clerk shall set this matter for a

bench trial in the Roanoke Division.

       The Clerk shall send a copy of this order to the parties.

       ENTER: This _____
                    4th day of April, 2019.




       1
           The Clerk shall TERMINATE all other defendants to this action.



 Case 7:16-cv-00038-RSB Document 66 Filed 04/04/19 Page 1 of 1 Pageid#: 291
